Title: To George Washington from Providence Merchants, 27 March 1789
From: Providence Merchants
To: Washington, George



Sir,
Providence [R.I.] 27th March 1789

Your Excellency by the Unanimous Voice of a Free People is now placed at the Head of that Honorable Body to whom the well disposed Citizens of this unhappy State can alone look for Advice or ask for Such Assistance which may extricate us from the fallen Situation into which the mistaken policy of our present Rulers have reduced us.
Our Application at a Time when Affairs of the greatest Magnitude within your own particular Jurisdiction demand Attention may be Judged Hasty & premature And we Should be Silent on this Occasion was there not a Flattering Prospect that your interposition by an Address from Congress or your Excellency to the Freemen of this State to be distributed thro the Several Towns at or previous to their Annual Meeting on the 15th of April next for the Choice of the Governor & Council for One Year, and Represantives for Six Months would have a happy Effect and may we conceive cause a Majority to Let Such Men as would agree to Call a Convention at the Meeting of the General Assembly the first Wednesday in May next & join their Sister States in the Adoption of the New Constitution.

Incompetent as we are to determine what Measures would most effectually obtain this desirable Object, we shall with the greatest chearfulness & Confidence adopt the Advice your Excellency and the Honorable Gentlemen of the Senate & House of Representatives may give, assuring you that it is our Opinion that an Address to the People will be productive of that change in our next Election which every good citizen must Ardently wish and without which Our Rulers may continue their present System with a full confidence that Some Obstacles may be yet thrown in the Way to impede the Operations of the Federal Government.
Our Vessells will be endanger’d abroad, Our property is now insecure at Home, in Fact a detail of our Misfortunes is unecessary when our paper Money now purchased at Twelve for one is Still tender’d for Specie Debts at par; which with the addition of the prohibitory Laws of the Two Neighbouring States will Sufficiently Convey an Idea of our deplorable Situation.
If on the Receipt of this it Should be thought that an address cannot arrive in Time for the Town Meetings on the 15th of April we pray your Benevolent & Friendly Advice pointing the Line which the Federalists of this State Should pursue.
With the Sincerest Wishes that your Interposition at this Crisis of Affairs may restore our State to its pristine Rank in th⟨e mutilated⟩ and Consequently to Honor & prosperity⟨.⟩
We remain with every Sentiment of Respect and Unfeigned Regard Your Excellency’s most Obedient & most Humble Servts
P.S. If your Excellency or Congress Shou’d form an Address please to Order one Directed to Govr Collins and a Duplicate to Govr Bowen least the former may not reach this part of the State in Time for the desir’d purpose, Govr Bowens’s Son will be desir’d to receive & forward them.
